DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by O’Brien (U.S. Publication No. 2003/0015019, hereinafter O’Brien).
	With respect to Claim 1, O’Brien disclose a volatile organic compound (VOC) testing system [see fig 1], comprising: a plurality of valves [para 246 indicates valve 16 can be a plurality of valves]; a plurality of pumps [para 339 indicates that pump can be multiple compressors, each compressor is a pump], at least one of the pumps being coupled to at least one of the valves; and a plurality of sensors 
	With respect to Claim 2, O’Brien discloses further comprising an oven [para 257] coupled to one of the valves and a first sensor of the plurality of sensors.
	With respect to Claim 3, O’Brien discloses that the first sensor performs gas chromatography (GC) VOC testing [para 25].
	With respect to Claim 4, O’Brien discloses that the first sensor is a GC PID sensor [para 208].
	With respect to Claim 5, O’Brien discloses that the sensors comprise at least one total VOC (TVOC) sensor performing TVOC testing [para 297].
	With respect to Claim 6, O’Brien discloses that the sensors comprise at least one dual GC PID sensor [208]/TVOC sensor [297] arrangement performing GC testing or TVOC testing.
	With respect to Claim 7, O’Brien discloses method of analyzing a gas mixture comprising: directing a sample into one of a plurality of valves [para 246 indicates valve 16 can be a plurality of valves]; and detecting one or more volatile organic compounds in the sample using a plurality of sensors [para 152 and 245 shows multiple detectors], wherein the sensors are coupled to a plurality of pumps [para 339 indicates that pump can be multiple compressors, each compressor is a pump] and at least one of the valves.
	With respect to Claim 8, O’Brien discloses further comprising an oven [para 257] coupled to one of the valves and a first sensor of the plurality of sensors.
	With respect to Claim 9, O’Brien discloses that the first sensor performs gas chromatography (GC) VOC testing [para 25].
	With respect to Claim 10, O’Brien discloses that the first sensor is a GC PID sensor [para 208].
	With respect to Claim 11, O’Brien discloses that the sensors comprise at least one total VOC (TVOC) sensor performing TVOC testing [para 297].

	With respect to Claim 13, O’Brien discloses a system for analyzing a gas mixture comprising: an enclosure inlet [where 38 and 42 enter enclosure 48]; an enclosure outlet [where 24 exits 48 into 16]; a testing section coupled to the enclosure inlet and the enclosure outlet, the testing section comprising: a plurality of valves [para 246 indicates valve 16 can be a plurality of valves]; and a plurality of sensors [para 152 and 245 shows multiple detectors] being coupled to at least one of the valves, wherein the sensors detect one or more volatile organic compounds [para 25].
	With respect to Claim 14, O’Brien discloses that the testing section comprises an oven [para 257] coupled to one of the valves and a first sensor of the plurality of sensors.
	With respect to Claim 15, O’Brien discloses that the first sensor performs gas chromatography (GC) VOC testing [para 25].
	With respect to Claim 16, O’Brien discloses that the first sensor is a GC PID sensor [para 208].
	With respect to Claim 17, O’Brien discloses that the sensors comprise at least one total VOC (TVOC) sensor [para 297] performing TVOC testing.
	With respect to Claim 18, O’Brien discloses that the sensors comprise at least one dual GC PID sensor [para 208]/TVOC sensor [para 297] arrangement performing GC testing or TVOC testing.
	With respect to Claim 19, O’Brien discloses further comprising a filter arrangement [para 178] coupled to the testing section.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 6,493,638; U.S. Publication No. 2003/0015019; WO94128408 and EP0640833 each show chromatography based VOC sensors that have multiple sensors, pumps and/or valves.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855